[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.] MEMORANDUM OF DECISION MOTION FOR CONTEMPT [125]
Judgment in this dissolution action was entered on September 18, 1997. [109.5]
According to the written agreement of the parties which became a part of the court file, defendant was ordered to pay plaintiff $200 per week as periodic alimony until December 21, 2007.
In addition, defendant was ordered to pay plaintiff $300 per Week child support until January 1, 2007.
The parties, according to their agreement and the judgment were to pay the children's college expenses equally.
Husband also was obligated to maintain health insurance for the two children and was a solely responsible for all unreimbursed medical, dental, prescription, orthodontia, mental health, ophthalmology and other necessary medical expenses for the children.
Defendant is grossly in arrears on all these obligations.
At the hearing on plaintiff's motion for contempt, defendant testified his income was such that he could not pay plaintiff as he had agreed to and as required by the judgment.
The court did not find the evidence regarding defendant's inability to pay credible.
Based on the evidence, the court is unable to determine the arrears with the proper degree of accuracy.
When plaintiff has assembled the necessary evidence on the current arrearage. plaintiff should claim or request a hearing for a court determination of the arrearage as of that time. Plaintiff may request any other appropriate relief at that time.
The parties are urged to cooperate, and if possible, agree on the amounts defendant should have paid, and what he has paid. CT Page 1907
  ___________________ Parker, J.
C: \Allegra